Case 1:18-cr-00204-NGG-VMS Document 969-1 Filed 10/30/20 Page 1 of 4 PageID #: 17496




     BDM:KKO
     F. #2017R01840


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                             X


     UNITED STATES OF AMERICA                         ORDER OF FORFEITURE

                 - against -                           18-CR-204(S-2)(NGG)

     KEITH RANIERE,

                               Defendant.




                   WHEREAS,on or about June 19,2019, Keith Raniere, also known as

     "Vanguard,""Grandmaster,"and "Master"(the "defendant"), was convicted after ajury trial

     of Counts One, Two,and Six through Ten, of the above-captioned Superseding Indictment,

     charging violations of 18 U.S.C.§§ 1349,1591(a)(1), 1594(a), 1594(b), 1594(c), 1962(c),

     and 1962(d); and

                   WHEREAS,the Court has determined that pursuant to 18 U.S.C.§ 1963(a),

     the defendant shall forfeit:(a)any interest the defendant acquired or maintained in violation

     of 18 U.S.C. § 1962;(b)any interest in, security of, claim against or property or contractual

     right ofany kind affording a source ofinfluence over any enterprise which the defendant has

     established, operated, controlled, conducted or participated in the conduct of, in violation of

     18 U.S.C. § 1962;(c)any property constituting, or derived from, any proceeds which the

     defendant obtained, directly or indirectly, from racketeering activity in violation of 18 U.S.C.

     § 1962; and/or(d)substitute assets, pursuant to 18 U.S.C.§ 1963(m), which shall be reduced

     to a forfeiture money judgment(the "Forfeiture Money Judgment").
Case 1:18-cr-00204-NGG-VMS Document 969-1 Filed 10/30/20 Page 2 of 4 PageID #: 17497




                   NOW,THEREFORE,IT IS HEREBY ORDERED, ADJUDGED AND

      DECREED as follows:

                   1.     The defendant shall forfeit to the United States the Forfeiture Money

     Judgment, pursuant to 18 U.S.C. §§ 1963(a)and 1963(m).

                   2.     This Order of Forfeiture ("Order") is entered pursuant to Fed. R. Grim.

     P. 32.2(b)(2)(c), and will be amended pursuant to Fed. R. Grim. P. 32.2(e)(1) when the

     amount ofthe Forfeiture Money Judgment has been calculated.

                   3.     All payments made towards the Forfeiture Money Judgment shall be

     made by a money order, or certified and/or official bank check, payable to U.S. Marshals

     Service with the criminal docket number noted on the face ofthe check. The defendant shall

     cause said payment(s)to be sent by overnight mail delivery to Assistant United States

     Attorney Karin K. Orenstein, United States Attorney's Office, Eastern District ofNew York,

     271-A Gadman Plaza East, Brooklyn, New York 11201, with the criminal docket number

     noted on the face ofthe instrument. The Forfeiture Money Judgment shall become due and

     owing in full thirty(30)days after any amendment ofthis Order pursuant to Rule 32.2(e)(1)

     (the "Due Date").

                   4.     If the defendant fails to pay any portion ofthe Forfeiture Money

     Judgment on or before the Due Date, the defendant shall forfeit any other property of his up

     to the value ofthe outstanding balance, pursuant to 18 U.S.C. § 1963(m).

                   5.     Upon entry ofthis Order, the United States Attorney General or his

     designee is authorized to conduct any proper discovery in accordance with Fed. R. Grim.P.

     32.2(b)(3)and (c). The United States alone shall hold title to the monies paid by the



                                    United States v. Keith Raniere
     18-GR-204(S-2)(NGG)                  Order of Forfeiture                                Page 2
Case 1:18-cr-00204-NGG-VMS Document 969-1 Filed 10/30/20 Page 3 of 4 PageID #: 17498




      defendant to satisfy the Forfeiture Money Judgment following the Court's entry ofthe
      judgment ofconviction.

                    6.       The defendant shall fully assist the government in effectuating the
      payment ofthe Forfeiture Money Judgment.
                    7.       The entry and payment ofthe Forfeiture Money Judgment is not to be
     considered a payment ofa fine, penalty,restitution loss amount or a payment ofany income
     taxes that may be due, and shall survive bankruptcy.
                   8.     Pursuant to Fed.R. Grim.P.32.2(b)(4)(A) and(B),this Order of
     Forfeiture shall become final as to the defendant at the time ofsentencing and shall be made
     part ofthe sentence and included in the judgment ofconviction. This Order shall become the
     Final Order ofForfeiture, pursuant to Fed. R. Grim.P.32.2(c)(2) and (e)(1). At that time,
     the monies and/or properties paid toward the Forfeiture Money Judgment shall be forfeited to
    the United States for disposition in accordance with the law.
                  9.      This Order shall be binding upon the defendant and the successors,
    admmistrators, heirs, assigns and transferees ofthe defendant, and shall survive the
    bankruptcy ofany ofthem.

                  10.    This Order shall be fmal and binding only upon the Court'
                                                                                ''s "so

    ordering" ofthe Order.




                                    United States v. Keith Raniere
   18-GR-204(S-2)(NGG)                   Order ofForfeiture                                Page 3
Case 1:18-cr-00204-NGG-VMS Document 969-1 Filed 10/30/20 Page 4 of 4 PageID #: 17499




                     11.       Court shall retain jurisdiction
                                                                 over this action to enforce
      compliance with the terms ofthis Order
                                               and to amend it as necessary, pursuant to Fed.
                                                                                                  R.
      Crim. P. 32.2(e).
     Dated; Brooklyn, New York
            •       Oj^—                    2020
                                                   SO ORDERED:



                                                  EfcNORABLEracHOlSB:^^
                                                   IITED STATES DISTRICT JUDGE
                                                  eastern DISTRICT OF NEW YORK




                             United Stales v. Keith Raniere
 I8-CR-204(S-2)(NGG)              Order ofForfeiture
                                                                                         Page 4
